DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After Non-Final Office action and Interview, Applicant filed amended independent  claims that overcomes the prior art on the final office action. 
In regard to claims 1, 11 and 15, Thompson, Pub. No.: US 20080283660 A1, in view of DEVLIEG et al., Pub.No.: US 20100222942 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious “A pivot turn load alleviation (PTLA) brake system for alleviating structural loads on a pivoting main landing gear of an aircraft in a pivot turn maneuver, the PTLA brake system comprising: a brake control system operatively coupled to at least two main landing gear, ... wherein the PTLA brake inhibit subsystem uses aircraft data and threshold values to determine which brakes to apply and which brakes to inhibit; and a taxi brake release function, wherein the PTLA brake inhibit subsystem is integrated with the taxi brake release function, so that the taxi brake release function selects a wheel selection for a pivot turn load alleviation (PTLA) brake inhibit command, to inhibit braking of one or more but not all of the wheels of the pivoting main landing gear”. 

Prosecution of the amended claims revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “a system/method for braked pivot turn of an aircraft with reducing structural loads on the pivoting MLG”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the amended independent claims 1, 11 & 15 limitations. 

Therefore, applicant’s arguments, see Applicant Arguments/Remarks pages 10-20, filed on 03/15/2022, with respect to claims 1, 11 & 15 have been fully considered and are persuasive;  rejection of independent claims 1 , 11 & 15 (and all dependent claims due to dependencies) have been withdrawn. 

Some of the closest prior art found on search which all are fail to disclose above limitations;

THOMPSON ROBERT IAN, US 20080283660 A1, AIRCRAFT BRAKING SYSTEM; 
Remarks: Discloses a method of braked pivot turning an aircraft. The method generates relatively low torque loads in the landing gear leg, reducing fatigue damage. A brake control system is also provided for selectively braking wheels during a turn.
However, fails to disclose the claim elements at step 2 above.

DEVLIEG GARRETT H et al.	US 20100222942 A1	TAXI BRAKE INHIBIT SYSTEM;
Remarks: Discloses a taxi brake inhibit system that effectively eliminates undesirable deceleration bumps, yaw effects and changes in pedal feel during braking.
However, fails to disclose the claim elements at step 2 above.

Steiner; David S. et al.	US 20060186267 A1	Systems And Methods For Braking Aircraft, Including Braking Intermediate Main Gears And Differential Braking;
Remarks: Discloses systems and methods for braking aircraft employed on multi-main gear aircraft to reduce the radius with which the aircraft makes low speed, pivot turns,  to correct the braking behavior of the aircraft during a turn when the actual or measured braking behavior of the aircraft deviates from the commanded turning behavior. 
However, fails to disclose the claim elements at step 2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed;
Claims 1, 11 & 15 are allowed independent claims.
Claims 2-10 are allowed due to dependencies to the allowed claim 1.
Claims 12-14 are allowed due to dependencies to the allowed claim 11.
Claims 16-20 are allowed due to dependencies to the allowed claim 15.

Invention Drawings: 
   
    PNG
    media_image1.png
    623
    891
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    975
    704
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    935
    614
    media_image3.png
    Greyscale
                          
                                     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665